Citation Nr: 9904760	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for chronic 
myofascitis of the cervical and lower lumbar paravertebral 
muscles, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION


The appellant had active military service from February 1974 
to May 1976.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO), 
and was remanded in May 1997 for additional development.  


FINDING OF FACT

No ascertainable limitation of motion in the cervical and 
lumbar segments of the spine is shown to be attributable to 
myofascitis of the cervical and lower lumbar paravertebral 
muscles.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic myofascitis of the cervical and lower lumbar 
paravertebral muscles are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5021, 5290, 
5292 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records reveal that the appellant was treated 
in February 1976 for complaints of dizziness, nausea, and 
pain to the right side of the paraspinous muscles on the 
cervical spine after falling on a curb and hitting the back 
of his neck.  No deformity was seen in the spine, and the 
assessment was a contusion with strain of the paraspinous 
muscles at C5.  There was treatment two months later for a 
headaches after he was involved in a motor vehicle accident 
and apparently hit his head.  The separation examination 
revealed that findings pertaining to the head were normal, as 
were neurological and psychiatric findings.  

Following service, the appellant underwent a VA examination 
in June 1977.  He gave a history of being struck in the neck 
and back by a chair while breaking up a fight in his capacity 
as a military policeman in November 1975.  Neurological 
evaluation revealed findings that were diagnosed as chronic 
myofascitis of the cervical and lower lumbar paravertebral 
muscles.  

A February 1979 medical statement from J. K. Lester, M.D., 
indicates that the appellant had received treatment since 
November 1978 for pain in his neck, back, and left arm, with 
associated headaches, relative to injuries sustained in an 
October 1978 motor vehicle accident.  Chronic traumatic back 
pain was diagnosed in July 1980.  An April 1992 medical 
statement from J. M. Lipke, M.D., noted that the appellant 
had begun experiencing severe posterior cervical pain with 
associated headaches one week before.  Private 
hospitalization in April 1992 yielded diagnoses of viral 
meningitis and torticollis.  A January 1994 MRI showed 
herniated discs at C4-5 and C5-6, and the appellant reported 
in March 1994 that he had experienced pain in the neck, 
shoulders, and arms since a December 1993 injury to his neck 
while lifting at his job with the United States Post Office.  
He underwent anterior cervical diskectomy and fusion at C4-5 
and C5-6 later in March 1994.  

An October 1994 VA examination revealed well-fused cervical 
discs at C4-5 and C5-6 levels, with no cervical motion.  The 
appellant moved and walked in a manner that did not 
excessively protect his neck from motion.  There was marked 
limitation of extension, fair to good flexion, lateral 
bending to 50 degrees on the right and to 40 degrees on the 
left, and rotation to 50 degrees bilaterally.  There was good 
vertebral motion and no spasm.  Palpation of the neck 
revealed tenderness on the right paraspinous but not in the 
trapezius or over the spines posteriorly, except in the C5-6 
area.  There was also limitation of motion in the shoulders.  

The appellant most recently underwent evaluation of his 
cervical and lumbar spine complaints at a June 1997 VA 
orthopedic examination.  The appellant reported that he had 
developed a sense of numbness down the right lower extremity 
over the past five years, had experiencing low back stiffness 
with associated episodes of muscle spasms, and had pain in 
the neck and low back with weather changes.  Mild tenderness 
in the midline in the lumbosacral area.  Range of motion 
testing for the lumbar spine revealed that forward flexion 
was to 55 degrees, backward extension was to 30 degrees, and 
side bending was to 35 degrees.  The appellant manifested 
stiffness in his neck during the testing and the interview.  
Knee and ankle reflexes were two plus in the sitting 
position, with no sensory deficits in the lower extremities.  
A Lasegue's maneuver with the appellant in a supine position 
referred pain into his neck bilaterally, while straight leg 
raising on the right side produced low back pain and 
hamstring tightness at approximately 50 degrees from the 
horizontal position of 0 degrees, with neck and back pain 
elicited if taken beyond that point.  Ranges of motion in the 
neck were 0 degrees extension, 45 degrees flexion, 10 degrees 
side bending bilaterally, and 30 degrees rotation 
bilaterally.  Reflexes in the upper extremities showed a one 
plus triceps and biceps.  Periosteal radial reflex response 
was not elicited.  X-rays of the cervical spine showed an 
intervertebral body fusion between C3, C4, and C5, and a 
flexion film revealed very little motion in the cervical 
spine, with most of the motion occurring above the level of 
the fusion.  Foramina appeared to be open without 
encroachment.  

The impressions from the June 1997 VA examination were lumbar 
arthralgia of undetermined etiology, successful interbody 
fusion at C, C4, and C5, and periarticular fibrosis secondary 
to cervical spine fusion producing partial ankylosis of the 
cervical spine elements.  The examiner opined that the exact 
nature of the appellant's lumbar disabilities could not be 
established due to the paucity of findings and due to the 
absence of lumbar disc disease on X-ray and no nerve root 
compression suggested by the appellant's symptoms.  The 
examiner reported that the symptoms could be nerve root 
irritation but that the physical examination did not indicate 
the source of the irritation.  The examiner stated that he 
was unable to relate the appellant's low back symptoms to 
chronic myofascitis of the lumbar paravertebral muscles, and 
that, in his opinion, the limitation of motion in the 
appellant's cervical spine was related to the fusion at C3, 
C4, and C5.  

Service connection was granted for chronic myofascitis of the 
cervical and lumbar paravertebral muscles by a January 1978 
rating decision, and a 10 percent evaluation was assigned 
under Diagnostic Code 5021 from May 6, 1976.  

Myositis is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5021.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

After reviewing the recent findings pertaining to the 
appellant's cervical and lumbar spine, the Board finds that 
the evidence does not demonstrate that his chronic 
myofascitis of the cervical and lumbar paravertebral muscles 
causes limitation of motion in either segment of the spine.  
Although there is significant limitation in the cervical 
spine, the evidence indicates that such limitation of motion 
is attributable to the fusion of cervical discs at C4-5 and 
C5-6, which is not related to the service-connected chronic 
myofascitis of the cervical and lumbar paravertebral muscles. 
I addition, in June 1997 the examiner stated that he was 
unable to relate low back symptoms to chronic myofascitis of 
the lumbar paravertebral muscles.  Absent evidence showing 
that myofascitis results in limitation of motion in either 
the cervical or lumbar segments of the spine, the Board is 
unable to identify a basis to grant a higher evaluation for 
the disability.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, which require that functional 
loss be taken into account when evaluating disability of the 
musculoskeletal system.  See DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).  While the appellant complains of pain and 
limitation of motion associated with his cervical and lumbar 
spine segments, the Board does not find that there is 
functional disability attributable to the service-connected 
chronic myofascitis of the cervical and lumbar paravertebral 
muscles.  Rather, the functional loss in the appellant's neck 
is attributable to the fused cervical discs at C4-5 and C5-6, 
which are unrelated to his service-connected back disability.  
The symptoms in the lumbar spine are not attributed to 
myofascitis.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
service-connected chronic myofascitis of the cervical and 
lumbar paravertebral muscles on the basis of functional 
disability.  


ORDER

An increased evaluation is denied for chronic myofascitis of 
the cervical and lower lumbar paravertebral muscles.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

